Citation Nr: 1455381	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  08-33 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a disability manifested by upper, middle, and low back pain, to include as secondary to service-connected irritable bowel syndrome (IBS) with gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from October 1990 to March 1994.  This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. Jurisdiction over the claims file was later transferred to the Louisville, Kentucky RO.

In December 2011, the Board in December 2011 reopened the Veteran's claim for service connection for a low back disability, and remanded that claim and a claim for service connection for a middle and upper back disability for additional evidentiary development.  The Board again remanded the case in August 2012 for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, after review of the evidence of record, the Board finds another remand is necessary in order to ensure that the duty to assist is properly fulfilled.  

The Board's initial remand, in December 2011, included instructions to provide the Veteran with a VA examination to determine whether she had lower, middle or upper back disorders that were related to service or were secondary to her service-connected IBS with GERD.  The Veteran was provided with this examination in January 2012.  The examiner diagnosed thoracolumbar strain.  He noted that the Veteran's initial injury to her thoracolumbar spine was in military service, and opined that her back pain appeared to be related to her original injury.  However, later in the report, the examiner opined that the Veteran's back disability was less likely than not incurred in or caused by the claimed in service injury, and provided the rationale that the examination did not support the etiology of her current spine complaint.  With regard to the secondary claim, the examiner indicated that this was beyond his area of expertise, and that he would not be able to render as to this issue without resort to speculation.

In its August 2012 remand, the Board found that the January 2012 opinion was inadequate, noting the internal inconsistency and lack of rationale with regard to the opinion on direct service connection, and the lack of opinion with regard to claim for secondary service connection.  Jones v. Shinseki, 23 Vet. App. 382 (2010) (noting that while VA need not 'proceed through multiple iterations of repetitive medical examinations until it obtains a conclusive opinion or formally declares that further examinations would be futile,' it must be clear 'that the examiner has not invoked the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled.') 

The Board's August 2012 remand included instructions to obtain an addendum opinion from the examiner who provided the January 2012 examination as to the etiology of the Veteran's back disorder that provided a thorough rationale and appropriately addressed the secondary issue.  The opinion was provided in December 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the December 2012 opinion is inadequate, for the following reasons.  

The examiner opined that it was less likely as not that the Veteran's upper back pain was related to her service-connected condition/injury.  He provided the rationale that the upper back injury was self-limited and usually improved with rest and therapy, and that the upper, middle, and lower back disorders were not noted at her exit physical.  Here, the  examiner did not appear to provide an opinion on whether the Veteran's lower back was related to, or caused by, her service-connected IBS with GERD.  In addition, the notation that the Veteran's exit examination did not reflect any disorder of the back is irrelevant in a secondary claim, as the issue includes whether the service-connected disability has currently caused the secondary disability.  

In addition, the examiner opined that it was less likely that the Veteran's current back pain was aggravated by her service-connected IBS with GERD.  The examiner provided the rationale that medical conditions such as these do not cause intrinsic spinal disease, and that in most instances this is referred pain and will not cause spine bone/disc disease.  However, the examiner diagnosed the Veteran with thoracolumbar strain, not bone/disc disease.  In addition, in his rationale, the examiner stated that disorders such as IBS and GERD do not cause spinal disease; however, an opinion as to whether these disorders have aggravated the Veteran's thoracolumbar strain is still needed.

As such, on remand, an addendum opinion should be obtained, with further examination if necessary, from a VA examiner other than the one who provided the January 2012 examination and August 2012 addendum.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's claims file to an examiner who has not yet reviewed the file, to determine the etiology of her current thoracolumbar strain.  If further examination or testing is needed, this should be undertaken.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.



The examiner should determine whether:

(a)  It is at least as likely as not (50 percent probability or more) that the Veteran's spine disorder (to include thoracolumbar strain and any disorder of the upper, middle, or lower back) had its onset in service, or is otherwise the result of a disease or injury in service;

(b)  It is at least as likely as not (50 percent probability or more) that the Veteran's spine disorder (to include thoracolumbar strain and any disorder of the upper, middle, or lower back) has been caused (in whole or in part) by her service-connected IBS with GERD; and

(c)  It is at least as likely as not (50 percent probability or more) that the Veteran's spine disorder (to include thoracolumbar strain and any disorder of the upper, middle, or lower back) has been aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by her service-connected IBS with GERD.

If the Veteran's spine disorder (to include thoracolumbar strain and any disorder of the upper, middle, or lower back) has been aggravated by her service-connected IBS with GERD, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of her observable symptoms over time.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

2.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Thomas H. O'Shay 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



